State of Maryland v. Douglas Ford Bey II, No. 49, September Term, 2016. Opinion by
Hotten, J.

CRIMINAL LAW – STATUTORY INTERPRETATION – PLAIN LANGUAGE:
The Court of Appeals engaged in statutory interpretation of Maryland Code (2012 Repl.
Vol.), Criminal Law Article § 3-315 (“Crim. Law”) to determine the unit of prosecution
permitted under the statute. The plain language of the statute provides that separate types
of prohibited sexual acts do not constitute separate units of prosecution.

CRIMINAL LAW – STATUTORY INTERPRETATION – AMBIGUITY – RULE
OF LENITY: The Court of Appeals determined that Crim. Law § 3-315 was ambiguous
as to whether separate convictions and sentences could be obtained for multiple
uninterrupted ninety-day intervals of a continuing course of conduct, as contradictory
reasonable interpretations subsisted with equal force even after the tools of statutory
construction were exhausted. Thus, the rule of lenity mandated that the statute be construed
so as to not provide multiple punishments to the criminal defendant.
Circuit Court for Frederick County
Case No. K14-54600
Argued: January 9, 2017



                                           IN THE COURT OF APPEALS

                                                  OF MARYLAND

                                                           No. 49

                                                September Term, 2016

                                     ______________________________________

                                              STATE OF MARYLAND

                                                             v.

                                             DOUGLAS FORD BEY II
                                     ______________________________________

                                          Barbera, C.J.,
                                          Greene,
                                          Adkins,
                                          McDonald,
                                          Watts,
                                          Hotten,
                                          Getty,

                                                       JJ.
                                     ______________________________________

                                                 Opinion by Hotten, J.
                                           Watts, J., joins in judgment only.
                                        Barbera, C.J., McDonald, and Getty, JJ.,
                                                         concur.
                                     ______________________________________

                                          Filed: March 27, 2017
       Respondent, Douglas Ford Bey II, was convicted by a jury on seventeen various

counts, resulting in a cumulative sentence of 390 years in prison. In a reported opinion,

the Court of Special Appeals affirmed Bey’s convictions, but vacated his sentences and

remanded for a new sentencing proceeding. Bey v. State, 228 Md. App. 521, 139 A.3d
1113 (2016). We granted the State’s petition for writ of certiorari to consider whether the

Court of Special Appeals erred in determining that Maryland Code (2012 Repl.

Vol.), Criminal Law Article § 3-315 (“Crim. Law”), entitled “Continuing course of

conduct against child[,]”1 prohibits multiple convictions and sentences per victim,


       1
           Maryland Code, Criminal Law Article § 3-315 provides in its entirety that:

       In general

       (a) A person may not engage in a continuing course of conduct which
       includes three or more acts that would constitute violations of § 3-303, § 3-
       304, § 3-305, § 3-306, or § 3-307 of this subtitle over a period of 90 days or
       more, with a victim who is under the age of 14 years at any time during the
       course of conduct.

       Penalty

       (b)(1) A person who violates this section is guilty of a felony and on
       conviction is subject to imprisonment not exceeding 30 years.

       (2) A sentence imposed under this section may be separate from and
       consecutive to or concurrent with a sentence under § 3–602 of this title.

       Required number of acts

       (c) In determining whether the required number of acts occurred in violation
       of this section, the trier of fact:

       (1) must determine only that the required number of acts occurred; and
                                                              (continued…)
regardless of the duration of the abuse or the type of sexual acts committed. The plain

language of the statute prohibits a defendant from being convicted and sentenced for each

type of prohibited sexual act as a separate unit of prosecution. Moreover, we determine,

after exhaustion of the rules of statutory construction, that the statute is ambiguous

regarding whether a defendant may be convicted and sentenced for multiple uninterrupted

ninety-day minimum intervals of a continuing course of conduct. Thus, the rule of lenity

operates to bar multiple punishments. Accordingly, for the reasons that follow, we shall

affirm the judgment of the Court of Special Appeals.




(…continued)
     (2) need not determine which acts constitute the required number of acts.

      Merger of offenses

      (d)(1) A person may not be charged with a violation of § 3-303, § 3-304, §
      3-305, § 3-306, or § 3-307 of this subtitle involving the same victim in the
      same proceeding as a violation of this section unless the other violation
      charged occurred outside the time period charged under this section.

      (2) A person may not be charged with a violation of § 3-303, § 3-304, § 3-
      305, § 3-306, or § 3–307 of this subtitle involving the same victim unless the
      violation charged occurred outside the time period charged under this
      section.

                                          -2-
                        FACTS AND LEGAL PROCEEDINGS2

                                  The Evidence at Trial

       The female victim, a minor at the time of the sexual abuse and at trial, testified that

she was sexually abused by Bey, her putative father, for approximately four years. The

first instance of abuse occurred when the victim was ten years old when Bey performed

cunnilingus on the victim. After this, Bey exposed the victim to pornography and forced

her to engage in fellatio and vaginal intercourse. During the year that the victim was eleven

years old, the sex acts—vaginal intercourse, fellatio, and cunnilingus—occurred multiple

times per week. These acts continued with the same frequency during the years when the

victim was twelve and thirteen years old. If the victim resisted, Bey threatened to beat her

with a belt. Bey threatened to kill the victim or hurt her younger siblings if she told anyone

about the abuse.

       When the victim was thirteen, she learned that she was pregnant. When the victim

was fourteen, Bey took her to the University of Maryland Medical Center to have the fetus

aborted. Bey continued to sexually abuse the victim. The victim ultimately reported Bey’s

sexual abuse to a therapist, who brought the matter to the attention of the authorities.

       An investigation was performed and the victim made a recorded statement. When

Detective Ronald Dement of the Frederick County Sheriff’s Office learned that Bey had

forced the victim to perform fellatio earlier the same day of the victim’s statement, the


       2
         Because Bey generally accepts the Statement of Facts presented in the State’s brief,
our recitation of the relevant facts is derived from: (1) the undisputed facts presented in
that brief and (2) the transcripts from Bey’s September 2014 trial.

                                            -3-
detective obtained a search warrant to conduct a forensic sexual assault exam of Bey.

Subsequent testing showed that the victim’s DNA was present on Bey’s penis.

       Fetal tissue from the victim’s abortion was obtained. DNA testing revealed that Bey

was the biological father of the fetus. The State introduced into evidence recorded calls

that Bey made while incarcerated in the Frederick County Detention Center. During those

calls, Bey admitted to having his daughter perform oral sex on him.

                                    Procedural History

       Bey was charged in Count 2 with a seven-month-long course of conduct—from the

time the abuse began at age ten until the victim turned eleven—that alleged three or more

acts of second-degree rape, second-degree sexual offense, or third-degree sexual offense.3

For the years that the victim was eleven, twelve, and thirteen years old, Bey was charged

with a continuing course of conduct for each year by the specific sexual act committed

(vaginal intercourse, fellatio, or cunnilingus). For example, for the year that the victim was

eleven years old, Bey was charged with three continuing course of conduct counts, alleging

three or more acts of second-degree rape (Count 4), three or more acts of fellatio (Count

5), and three or more acts of cunnilingus (Count 6). These charges were repeated for the

year in which the victim was twelve years old (with Count 8 charging three or more acts

of second-degree rape, Count 9 charging three or more acts of fellatio, and Count 10

charging three or more acts of cunnilingus), and for the year that the victim was thirteen



       3
         Md. Code, Crim. Law (2012 Repl. Vol., 2015 Supp.) §§ 3-304 (second-degree
rape), 3-306 (second-degree sexual offense), 3-307 (third-degree sexual offense), 3-315
(continuing course of conduct with a child).
                                            -4-
years old (with Count 12 charging second-degree rape, Count 13 charging fellatio, and

Count 14 charging cunnilingus).

       The trial court’s instructions and the verdict sheet reflected the specificity of the

indictment. The jury found Bey guilty of all the continuing course of conduct offenses.

The trial court imposed consecutive terms of imprisonment of twenty-five and thirty years

as to each offense for a total of 265 years. The trial court imposed additional consecutive

and concurrent terms of imprisonment on the other counts totaling 125 years for an

aggregate sentence of 390 years.

       As part of a motion for judgment of acquittal, Bey’s counsel argued that all of the

continuing course of conduct counts should be merged:

       That was one long period of conduct and certainly if you were to believe
       everything that [the victim] would say is true there was more than, um, three
       or more acts that will constitute a violation of those acts over a 90 day period.
       . . . But there’s no, there was no gap or break to start the clock over again so
       to speak.

                                             ***

       [T]he continuing course of conduct never stopped. If there was a, if the
       testimony bore out that there was a specific break for lack of a better term
       that he stopped and he didn’t do it for six months of whatever, but then that
       conduct started up again, I guess the State could argue that it did stop. It was
       a new course of conduct that started. But the testimony was that it never
       stopped during that time period.

       The court interpreted defense counsel’s argument as follows:

       Well, what he’s really saying is that sexual abuse on [a] minor, continuing
       course of conduct, is a legitimate charge, but the evidence presented shows
       one continuing course of conduct . . . .




                                             -5-
       In response, the prosecutor argued that Crim. Law § 3-315 allows for prosecutorial

discretion in how the State sets forth separate charges brought under the statute:

       What’s punishable in the statute are, are three sexual acts that occur in a 90
       day period. That’s an offense. I’ve frankly given the Defendant a, a lot more
       leeway and only charged, only charged one charge for a year period where I
       could have charged four. . . . He’s committed multiple acts over a year period.
       So he has received the benefit of me not overcharging and charging for the
       particular wrong that [Crim. Law §] 3-315 is meant to address.

The prosecutor further argued that the statute allows for separate counts of Crim. Law § 3-

315 violations for each type of sexual offense committed, as the evidence substantiated at

least three acts of rape, three acts of cunnilingus, and three acts of fellatio for the years that

the victim was eleven, twelve, and thirteen years of age. The trial court denied the motion

for judgment of acquittal.

       Bey’s counsel argued at sentencing that only one continuing course of conduct

charge was permitted per time period alleged. The court disagreed and imposed separate

sentences for each offense.

       In a reported opinion, the Court of Special Appeals affirmed Bey’s convictions, but

vacated his sentences and remanded for a new sentencing proceeding. Bey v. State, 228
Md. App. 521, 139 A.3d 1113 (2016). The Court of Special Appeals interpreted the plain

language of the statute and the legislative history to conclude that “[b]y electing to charge

Bey under Crim. Law § 3-315, the State could only obtain at most a single conviction of

one continuing course of conduct with a singular victim, and thus, Bey may be sentenced

for only one conviction of a continuing course nature.” Id. at 542, 139 A.3d at 1125

(footnote omitted). In addition, the Court of Special Appeals concluded that, assuming


                                              -6-
arguendo that the State’s construction of Crim. Law § 3-315 “could be deemed plausible

and persuasive, . . . the Legislature’s intent with regard to the unit of prosecution is capable

of at least two contradictory interpretations and the statute is therefore ambiguous.” Id. at

543–44, 139 A.3d at 1126 (footnote omitted). Thus, as an independent basis, the Court of

Special Appeals held that the rule of lenity would mandate that the sentences on the

continuing course of conduct convictions be merged and remanded for a new sentencing.

Id. at 544, 139 A.3d at 1125.

       In a concurring opinion, Judge Daniel A. Friedman indicated that the State’s

interpretation of Crim. Law § 3-315 provided an alternative reasonable construction of the

statute. Thus, Judge Friedman agreed that the statute was ambiguous, and therefore,

subject to the rule of lenity. Id.

       We granted the State’s petition for writ of certiorari, which presented the following

question:

       As a matter of first impression, did the Court of Special Appeals err in
       concluding that Section 3-315 of the Criminal Law Article, which prohibits
       engaging in a continuing course of conduct with a child, prohibits more than
       one conviction and sentence per victim, regardless of the duration of the
       abuse or the type of sexual acts committed?

We determine that the plain language of the statute provides that separate types of

prohibited sexual acts do not constitute separate units of prosecution. Moreover, the statute

is ambiguous as to whether multiple convictions and sentences may be obtained for

multiple ninety-day minimum intervals of an uninterrupted continuing course of conduct.

The statute is thus subject to the rule of lenity.



                                              -7-
                                     DISCUSSION

      The State argues that the plain language of Crim. Law § 3-315 permits more than

one charge of a continuing course of conduct per victim. Furthermore, the State asserts

that if the statute is deemed to be ambiguous, the history and purpose of Crim. Law § 3-

315 support resolving the ambiguity in favor of permitting more than one charge of

continuing course of conduct per victim, and the rule of lenity does not apply. Bey

responds that the statute unambiguously permits just one conviction for one continuing

course of conduct per victim.     Alternatively, Bey argues that even if the statute is

ambiguous, the rule of lenity permits just one conviction for one continuing course of

conduct per victim.

      In order to determine the legality of Bey’s sentence, we must determine what unit

of prosecution the General Assembly envisioned when it established Crim. Law § 3-315.

Triggs v. State, 382 Md. 27, 41, 852 A.2d 114, 122 (2004). “This Court applies our normal

rules of statutory construction in determining the legislative intent regarding the proper

unit of prosecution and appropriate unit of punishment with respect to violations of any

criminal statute.” Melton v. State, 379 Md. 471, 478, 842 A.2d 743, 747 (2004).

      The rules of statutory construction are well-established:

             The cardinal rule of statutory interpretation is to ascertain and
      effectuate the real and actual intent of the Legislature. A court’s primary goal
      in interpreting statutory language is to discern the legislative purpose, the
      ends to be accomplished, or the evils to be remedied by the statutory
      provision under scrutiny.

            To ascertain the intent of the General Assembly, we begin with the
      normal, plain meaning of the statute. If the language of the statute is
      unambiguous and clearly consistent with the statute’s apparent purpose, our
                                           -8-
      inquiry as to the legislative intent ends ordinarily and we apply the statute as
      written without resort to other rules of construction. We neither add nor
      delete language so as to reflect an intent not evidenced in the plain and
      unambiguous language of the statute, and we do not construe a statute with
      “forced or subtle interpretations” that limit or extend its application.

              We, however, do not read statutory language in a vacuum, nor do we
      confine strictly our interpretation of a statute’s plain language to the isolated
      section alone. Rather, the plain language must be viewed within the context
      of the statutory scheme to which it belongs, considering the purpose, aim, or
      policy of the Legislature in enacting the statute. We presume that the
      Legislature intends its enactments to operate together as a consistent and
      harmonious body of law, and, thus, we seek to reconcile and harmonize the
      parts of a statute, to the extent possible consistent with the statute’s object
      and scope.

              Where the words of a statute are ambiguous and subject to more than
      one reasonable interpretation, or where the words are clear and unambiguous
      when viewed in isolation, but become ambiguous when read as part of a
      larger statutory scheme, a court must resolve the ambiguity by searching for
      legislative intent in other indicia, including the history of the legislation or
      other relevant sources intrinsic and extrinsic to the legislative process. In
      resolving ambiguities, a court considers the structure of the statute, how it
      relates to other laws, its general purpose and relative rationality and legal
      effect of various competing constructions.

             In every case, the statute must be given a reasonable interpretation,
      not one that is absurd, illogical or incompatible with common sense.

State v. Johnson, 415 Md. 413, 421–22, 2 A.3d 368, 373 (2010) (quoting Lockshin v.

Semsker, 412 Md. 257, 274–77, 987 A.2d 18, 28–29 (2010)).

                      The Plain Language of Crim. Law § 3-315

      We begin our quest to discern the legislative intent by resorting to the plain language

of the statute. Subsection (a) of Crim. Law § 3-315 sets forth the offense of continuing

course of conduct as follows:

      (a) A person may not engage in a continuing course of conduct which
      includes three or more acts that would constitute violations of § 3-303 [first-
                                            -9-
       degree rape], § 3-304 [second-degree rape], § 3-305 [first-degree sexual
       offense], § 3-306 [second-degree sexual offense], or § 3-307 [third-degree
       sexual offense] of this subtitle over a period of 90 days or more, with a victim
       who is under the age of 14 years at any time during the course of conduct.

Moreover, subsection (c) provides that:

       [i]n determining whether the required number of acts occurred . . . , the trier
       of fact:

       (1) must determine only that the number of acts occurred; and

       (2) need not determine which acts constitute the required number of acts.

Subsection (d) further prohibits the State from charging a defendant with individual

incidents of sexual crimes against the same victim, “unless the other violation charged

occurred outside the time period charged under this section.”

       The State argues that each type of prohibited sexual act may constitute a separate

course of conduct, even during overlapping intervals of time. Accordingly, Bey was

convicted of courses of conduct related to rape, cunnilingus, and fellatio during

overlapping time periods. Regarding this issue, the Court of Special Appeals stated:

       The State supports this argument by reference to the disjunctive “or,” rather
       than the conjunctive “and,” in Crim. Law § 3-315(a). We do not think this
       argument floats the State’s boat grammatically. Moreover, we find it
       implausible that the Legislature intended to treat the separate types of illegal
       sex acts as separate units of prosecution.
Bey, 228 Md. App. at 543 n.13, 139 A.3d at 1126 n. 13. We agree with the Court of Special

Appeals. The State’s interpretation regarding this discrete issue is unreasonable under the

plain language of the statute. Subsection (a) of Crim. Law § 3-315 provides “[a] person

may not engage in a continuing course of conduct which includes three or more acts that

would constitute violations of [other sexual crimes statutes.]” (emphasis added). When the

                                            - 10 -
drafters of a statute use the term “includes” it is generally intended to be used as illustration

and not limitation. Tribbitt v. State, 403 Md. 638, 647–48, 943 A.2d 1260, 1265 (2008).

See also Md. Code, General Provisions Article § 1-110 (“‘Includes’ or ‘including’ means

includes or including by way of illustration and not by way of limitation.”). Subsection (c)

of Crim. Law § 3-315 confirms this, as it requires the trier of fact to determine “only that

the required number of acts occurred” and “not . . . which acts constitute the required

number of acts.” Thus, the statute prohibits separate convictions and sentences for each

type of prohibited sexual act as a separate prohibited course of conduct during an

uninterrupted statutorily-defined course of conduct.

       Regarding the unit of prosecution as it relates to ninety-day minimum intervals of

time in a continuing course of conduct, Crim. Law § 3-315(a) provides that “[a] person

may not engage in a continuing course of conduct which includes three or more acts . . .

over a period of 90 days or more[.]” (emphasis added). The plain language provides that

a course of conduct must be ninety days, at a minimum.

       It is reasonable to interpret the plain language of subsection (a) as providing that the

State is limited to one conviction for one continuing course of conduct—even when that

course of conduct persists for consecutive intervals of ninety days or more. In support of

this reading, Bey asserts that if the General Assembly intended for multiple convictions to

be obtained, it would not have added the language “or more.”

       It is likewise reasonable to interpret subsection (a) as setting forth a unit of

prosecution as being every statutorily defined course of conduct that is at least ninety days.

Theoretically, the State could bring a Crim. Law § 3-315 charge based on a 120-day
                                             - 11 -
interval in which three or more acts prohibited under Crim. Law § 3-315 occurred, followed

by a Crim. Law § 3-315 charge based on a consecutive 90-day interval in which three or

more acts prohibited under Crim. Law § 3-315 occurred. The statutory language does not

prohibit the State’s interpretation, and it is a reasonable interpretation based on the plain

language of the statute.

       Similarly, reading the statutory scheme as a whole does not elucidate the General

Assembly’s intent on this issue. Subsection (d) of Crim. Law § 3-315 provides that the

State may charge individual sex crimes, as enacted in the statutory scheme, that fall outside

the time period charged within a continuing course of conduct:

       (d)(1) A person may not be charged with a violation of § 3-303 [first-degree
       rape], § 3-304 [second-degree rape], § 3-305 [first-degree sexual offense], §
       3-306 [second-degree sexual offense], or § 3-307 [third-degree sexual
       offense] of this subtitle involving the same victim in the same proceeding as
       a violation of this section unless the other violation charged occurred outside
       the time period charged under this section.

       (2) A person may not be charged with a violation of § 3-303 [first-degree
       rape], § 3-304 [second-degree rape], § 3-305 [first-degree sexual offense], §
       3-306 [second-degree sexual offense], or § 3-307 [third-degree sexual
       offense] of this subtitle involving the same victim unless the violation
       charged occurred outside the time period charged under this section.

A court interpreting a similar Texas statute observed:

       This legislative scheme has practical implications for the prosecution of any
       case involving sexual abuse of a child. In any given case, a prosecutor may
       believe that a young victim’s memory is too vague to support a conviction
       for independent acts of sexual abuse occurring before a certain time period,
       and the State will likely charge the defendant with continuous sexual abuse
       during that particular period of time. However, the State may believe the
       victim is able to testify with certainty regarding acts occurring outside that
       time frame or the State may have other evidence of the defendant’s
       wrongdoing on those occasions. Regardless whether the victim has turned 14
       before that time, the statute gives the prosecutor the discretion to go forward
                                           - 12 -
       on those additional charges, and must consequently have the discretion to
       curtail the time frame of the continuous sexual abuse offense in order to do
       so.

Holton v. State, 487 S.W.3d 600, 614 n. 10 (Tex. App. 2015). In Holton, the court held

that the Texas statute, like the Maryland statute, allows the prosecution to charge a

continuing course of conduct and additional counts of individual sexual crimes—provided

that those individual crimes fall outside the time period alleged in the continuing course

count. Id. at 615.

       The plain language of Crim. Law § 3-315(d) and the remainder of the statutory

scheme do not provide clarity as to whether the General Assembly intended the State to be

permitted to divide a single continuing course of conduct into multiple intervals of a

continuing course of conduct of at least ninety days. The General Assembly did not enact

the statute to contain a single-use limitation, although it could have. We cannot, however,

add that language to the statute by judicial fiat. See Lonaconing Trap Club, Inc. v.

Maryland Dep’t of Env’t, 410 Md. 326, 339, 978 A.2d 702, 709 (2009) (stating that “[we]

neither add nor delete language so as to reflect an intent not evidenced in the plain language

of the statute . . .”). Further, it is reasonable to interpret the plain language of the statute

as granting the State the latitude to charge multiple units of prosecution for a single

uninterrupted course of conduct, as long as each unit of prosecution is a minimum of ninety

days. But that is only one reasonable interpretation. See id. (stating that “nor [do we]

construe the statute with forced or subtle interpretations that limit or extend its

application.”). The plain language of the statute is ambiguous, as it is subject to multiple



                                             - 13 -
competing reasonable interpretations. Wagner v. State, 445 Md. 404, 418, 128 A.3d 1, 9

(2015).

                             Legislative History and Purpose

       As we attempt to discern the legislative intent, further canons of statutory

construction do not resolve this ambiguity. The State is correct that the General Assembly

intended, in adopting the statute, to assist the prosecution in affording more protection to

sexually abused children, who are often unable to specify when or what sexual offenses

occurred, especially when those offenses are repetitive in nature. That is undisputed. An

additional legislative intent, however, is also evidenced—defendants would be exposed to

lighter sentences when the State elected to proceed under this statute, rather than

prosecuting several individual sex crimes.

       In the case at bar, the Court of Special Appeals recognized that Crim. Law § 3-315

was enacted in apparent response to this Court’s decision in Cooksey v. State, 359 Md. 1,

7, 752 A.2d 606, 609 (2000). Bey, 228 Md. App. at 539, 139 A.3d at 1123. In Cooksey,

we stated:

       All of the courts are sympathetic to the plight of both the young victims, often
       unable to state except in the most general terms when the acts were
       committed, and of prosecutors, either hampered by the lack of specific
       information or, when it is reported that the conduct occurred dozens or
       hundreds of times over a significant period, faced with the practical problem
       of how to deal with such a multitude of offenses. The courts are all also
       properly concerned with the rights of defendants, who go to trial with a
       presumption of innocence, and with the ramifications to them of duplicitous
       pleading.

Cooksey, 359 Md. at 18–19, 752 A.2d at 615.                  We then acknowledged that

“reconceptualization of child sexual assault as a continuing course of conduct crime would
                                             - 14 -
eliminate duplicity problems in charging these offenses,” but concluded, pursuant to

notions of judicial deference, that the creation of such a crime was for the Legislature, not

this Court. Id. at 19, 752 A.2d at 616 (citation omitted). We thus invited the Legislature

to act to create the continuing sexual offense statute that is now codified as Crim. Law §

3-315. See id. at 27, 752 A.2d at 620 (stating that “New York and California attempted to

deal with the problem by statute, allowing the legislative branch, after public hearings, to

weigh all of the competing interests and concerns and strike a proper balance. That avenue,

of course, is open in Maryland.”).

       When the legislation was introduced during the 2002 Regular Session, as H.B.

1302, it faced opposition at the committee hearings. Professor Lynn McClain at the

University of Baltimore School of Law, who was instrumental in the drafting of the

legislation, later wrote how proponents of the Legislation responded to this opposition:

       [O]ne argument that proved helpful for us as proponents was that, in the
       absence of Maryland’s recognition of such an offense, prosecutors had to
       charge multiple counts of rape or other sex crimes, and were sometimes
       obtaining sentences of over 100 years. Placing this crime on the books would
       give the prosecutors a more appropriate option (although they need not avail
       themselves of it).

Lynn McClain, Reforming the Criminal Law: University of Baltimore School of Law Group

Goes to Annapolis, 34 U. Balt. L.F. 2, 10 (2003) (footnotes omitted). In its decision in the

case at bar, the Court of Special Appeals likewise examined what is viewed as a joint

purpose of the statute:

       Charging a defendant under Crim. Law § 3-315 is a choice that the
       prosecution elects to make; it is not a requirement under Maryland law. The
       State could choose to charge each individual sexual act and be burdened with
       the responsibility of proving specifically every occurrence of each sexual act
                                           - 15 -
       alleged during the time frame. This statute provides relief to the prosecution
       from this challenging burden, made difficult inherently with younger victims
       who struggle with articulating exactly what sexual act occurred and with
       remembering the exact details and dates of each incident.

Bey, 228 Md. App. at 542 n.11, 139 A.3d at 1125 n. 11. Bey argues that the State’s choice

to prosecute under Crim. Law § 3-315 presents an inherent trade-off—the prosecution is

relieved of proving specifically every occurrence of each sexual act, but the prosecution

may only obtain a thirty-year maximum sentence for a violation of the statute.4 In our

view, recognition of this joint purpose provides a reasonable interpretation of the statute.

       Crim. Law § 3-315 was derived from the continuing course of conduct statutes

enacted in Arizona, California, New York, and Wisconsin. McLain, 34 U. Balt. L.F. at 9,

nn. 99–100 (citing Ariz. Rev. Stat. § 13-1417 (2001); Cal. Penal Code, § 288.5 (West

1999); NY. Penal Law § 130.75 (McKinney 1997 & Supp. 2001); Wis. Stat. Ann. §

948.025 (West 2001)). The statutes from these states were used to “arrive[] at a draft that

seemed to take the best from those models.” McLain, 34 U. Balt. L.F. at 9.

       We note that the statutes of two of these states, California and Arizona, include a

provision expressly prohibiting a defendant from being charged with more than one count

of a continuing course of conduct, i.e., a single-use provision. The California statute

provides, in pertinent part:




       4
          We note that the prosecution is not prohibited from charging violations of other
statutes, as provided for in Crim. Law § 3-315(d), which fall outside the time frame of the
offenses charged within the continuing course count. In this case, for instance, Bey was
also convicted of five counts of sexual abuse of a minor and two counts of third-degree
sexual offense.
                                           - 16 -
       A defendant may be charged with only one count under this section unless
       more than one victim is involved in which case a separate count may be
       charged for each victim.

Cal. Penal Code, § 288.5(c). Similarly, the Arizona statute provides, in pertinent part:

       A defendant may be charged with only one count under this section unless
       more than one victim is involved. If more than one victim is involved, a
       separate count may be charged for each victim.

A.R.S. § 13-1417(D).

       The New York and Wisconsin continuing course statutes, like the Maryland statute,

do not include a single-use provision. A New York court nonetheless has stated:

       [t]he crime of course of sexual conduct against a child . . . is a continuing
       offense and an indictment cannot charge a defendant with more than one
       count of a crime that can be characterized as a continuing offense unless there
       has been an interruption in the course of conduct.

People v. Moore, 59 A.D.3d 809, 810–11, 874 N.Y.S.2d 283, 285 (2009) (internal

quotation marks and citations omitted).5

       The State proposes that a Wisconsin court’s interpretation of that state’s continuing

course statute is persuasive. State v. Nommensen, 741 N.W.2d 481 (Wis. App. 2007), cert.

denied, 746 N.W.2d 812 (2008). Finding that the continuing course of conduct statute was

enacted “to facilitate prosecution,” the court stated: “To hold that multiple prosecutions are

not permitted where the pattern of conduct reveals multiple instances of ‘3 or more

violations’ of sexual assault in different venues would run counter to this statutory

purpose.” Id. at 486–87 (citing W.S.A. § 948.025) (footnote omitted).


       5
         The State rebuts that the New York court did not engage in any statutory
construction in reaching this conclusion. We find, however, that the conclusion is
nonetheless instructive regarding the issue before this Court.
                                            - 17 -
       Nommensen, however, is highly distinguishable from the case at bar. The court in

Nommensen expressly noted that multiple convictions were permitted because the charges

“cover[ed] wholly discrete instances at different times and in different venues.”

Nommensen, 741 NW. 2d at 487. One count alleged sexual abuse in Washington County,

between May 1994 and April 1998. Id. at 484. The second count alleged sexual abuse in

Fond du Lac County, between April 1998 and December 2000. Id. The Wisconsin court

found no problem with the multiple counts, because “the conduct alleged against

Nommensen in Fond du Lac county and the separate conduct alleged in [Washington

County] each represent[ed] a new volitional departure in Nommensen’s course of

conduct.” Id. at 485 (quotation marks, brackets, and citation omitted). The court thus

recognized a clear interruption in the conduct which showed two distinct courses of

conduct, as opposed to one continuous course. See id. In the case at bar, the issue of

whether there was a clear interruption in Bey’s continuing course of conduct is not before

this Court.

       Like the New York and Wisconsin statutes, Crim. Law § 3-315 does not contain a

single-use provision. Given that the General Assembly was aware of the single-use

provisions in the California and Arizona statutes, the absence of a single-use provision in

our statute supports a reasonable interpretation that our Legislature intended to allow

multiple counts of Crim. Law § 3-315 for multiple ninety-day intervals of a continuing

course of conduct. This is, however, an additional competing reasonable interpretation of

the statute. In light of the competing interpretations we have outlined, we are not able to

say that the absence of an express single-use provision absolves the statute of ambiguity in
                                           - 18 -
favor of the State’s proffered interpretation of the statute as it relates to the duration of the

continuing course. Moreover, given the contradictory, reasonable interpretations which

subsist with equal force even after the tools of statutory construction are exhausted, the

statute is ambiguous.

                                     The Rule of Lenity

       The rule of lenity instructs that courts “will not interpret a . . . criminal statute so as

to increase the penalty that it places on an individual when such an interpretation can be

based on no more than a guess as to what [the legislature] intended.” White v. State, 318
Md. 740, 744, 569 A.2d 1271, 1273 (1990) (quoting Simpson v. United States, 435 U.S. 6,

15, 98 S. Ct. 909, 914 (1978)). “Stated simply, the rule of lenity only informs our

interpretation of a criminal statute when the standard tools of statutory interpretation fail

to discern the intent of the Legislature.” Gardner v. State, 420 Md. 1, 17, 20 A.3d 801,

811 (2011).

       In the case at bar, the standard tools of statutory interpretation fail to discern the

legislative intent regarding whether Crim. Law § 3-315 prohibits more than one conviction

and sentence per victim, regardless of the duration of the abuse. We cannot conduct an

arbitrary choice regarding which reasonable interpretation prevails. Instead, the rule of

lenity compels the result. See Randall Book Corp. v. State, 316 Md. 315, 327, 558 A.2d
715, 721 (1989) (citing Albernaz v. United States, 450 U.S. 333, 342–43, 101 S. Ct. 1137,

1144–45, 67 L. Ed. 2d 275 (1981)).           See also Briggs, 413 Md. at 286, 992 A.2d at

446 (“Ordinarily, the rule of lenity applies when the scales are evenly balanced after a court

has weighed contradictory interpretations of a statute.” (citing Randall Book Corp., 316
                                             - 19 -
Md. at 327, 558 A.2d at 721)). As we have stated, “‘ambiguous units of prosecution . . . ,

pursuant to the rule of lenity, must normally be construed in favor of the defendant,’

effectively merging the offenses.” Triggs, 382 Md. at 43, 852 A.2d at 124 (quoting Melton

v. State, 379 Md. 471, 488, 842 A.2d 743, 753 (2004)). Therefore, the sentences for the

continuing course of conduct counts must be merged.

                                     CONCLUSION

       We determine that the plain language of Crim. Law § 3-315 prohibits separate

convictions and sentences for each type of prohibited sexual act as a separate prohibited

course of conduct. In addition, we determine that the statute is ambiguous, after exhaustion

of the tools of statutory construction, and considering the competing reasonable

interpretations regarding whether Crim. Law § 3-315 allows for only one conviction for

consecutive ninety-day intervals of a single continuing course of conduct. Thus, the rule

of lenity operates to prohibit multiple punishments. Accordingly, the sentences for the

continuing course of conduct counts must be merged.

                                        JUDGMENT OF THE COURT OF
                                        SPECIAL APPEALS IS AFFIRMED.
                                        COSTS TO BE PAID BY FREDERICK
                                        COUNTY.



Watts, J., joins judgment only.




                                           - 20 -
Circuit Court for Frederick County
Case No. K14-54600
Argued: January 9, 2017


                                        IN THE COURT OF APPEALS
                                             OF MARYLAND

                                                       No. 49

                                             September Term, 2016



                                           STATE OF MARYLAND

                                                         v.

                                           DOUGLAS FORD BEY II


                                       Barbera, C.J.
                                       Greene,
                                       Adkins,
                                       McDonald,
                                       Watts,
                                       Hotten,
                                       Getty,

                                                        JJ.


                                     Concurring Opinion by Getty, J., which
                                      Barbera, C.J., and McDonald, J., join.


                                       Filed: March 27, 2017
       I concur in the result reached by the Majority. I agree that the plain language of

Criminal Law (“CR”) § 3-315 prohibits a defendant from being convicted and sentenced

for multiple counts of a continuing course of conduct corresponding to each type of sexual

act prohibited under the statute, and I join fully in this portion of the Majority’s opinion.

See Majority Slip Op. at 9–11. I also agree that CR § 3-315 is ambiguous with respect to

whether the State can charge a defendant with multiple course-of-conduct offenses against

the same victim by dividing the abuse into successive periods of time. See id. at 13 (“The

plain language of the statute is ambiguous, as it is subject to multiple competing reasonable

interpretations.”). However, I disagree with the Majority’s conclusion that this ambiguity

cannot be resolved by the ordinary tools of statutory interpretation. See id. at 19 (“In the

case at bar, the standard tools of statutory interpretation fail to discern the legislative intent

regarding whether Crim. Law § 3-315 prohibits more than one conviction and sentence per

victim, regardless of the duration of the abuse.”).

       Instead, I would hold that the Court can ascertain the legislative intent of CR § 3-

315 by viewing the plain language “within the context of the statutory scheme to which it

belongs, considering the purpose, aim, or policy of the Legislature in enacting the statute.”

See id. at 8 (quoting State v. Johnson, 415 Md. 413, 421 (2010)). Therefore, I would not

resort to applying the rule of lenity, which “only informs our interpretation of a criminal

statute when the standard tools of statutory interpretation fail to discern the intent of the

Legislature.” See id. at 19 (quoting Gardner v. State, 420 Md. 1, 17 (2011)).

       Although the Majority provides a thorough analysis of the legislative history and

purposes of CR § 3-315, and of the statutes from other jurisdictions that served as models,
I believe the Majority fails to give appropriate consideration to the starting point for any

statutory interpretation analysis: the plain language of the statute. I find it telling that the

statute always refers to the continuing course of conduct offense in the singular form. For

example, CR § 3-315(a) provides, “A person may not engage in a continuing course of

conduct . . . with a victim who is under the age of 14 years at any time during the course

of conduct.” (Emphasis added.) Even more telling is that the statute also consistently

refers to the time period over which the course of conduct occurs in the singular form.

Paragraphs (1) and (2) of CR § 3-315(d) both state, “A person may not be charged with a

violation of § 3-303, § 3-304, § 3-305, § 3-306, or § 3-307 of this subtitle involving the

same victim . . . unless the [other] violation occurred outside the time period charged under

this section.” (Emphasis added.)

       This language, while not conclusive, supports Mr. Bey’s interpretation of the

statute: the State is limited to one conviction for one continuing course of conduct per

victim, even if the course of conduct persists for consecutive periods of at least ninety days

each. If the General Assembly had intended to permit the State to charge multiple course-

of-conduct offenses for multiple ninety-day intervals of abuse, it could have stated that

charges for individual violations of CR §§ 3-303 through 3-307 must occur “outside the

time periods charged under this section.” This reading of the plain language of the statute,

considered in context with the purposes of the statute discussed by the Majority, see

Majority Slip Op. at 13–15, leads me to conclude that the General Assembly intended to

limit the continuing course of conduct offense to one conviction per defendant, unless there

are multiple victims.

                                               2
       Accordingly, I would not apply the rule of lenity in this case because I believe it is

possible to determine the legislative intent of CR § 3-315 using our ordinary tools of

statutory interpretation. As previously stated, the Majority notes that “the rule of lenity

only informs our interpretation of a criminal statute when the standard tools of statutory

interpretation fail to discern the intent of the Legislature.” Majority Slip Op. at 19 (quoting

Gardner, 420 Md. at 17). In other words, the rule of lenity provides a default position for

the Court when the ordinary tools of statutory interpretation fail to resolve the ambiguity

in the statute. See Oglesby v. State, 441 Md. 673, 676 (2015) (“When a court construes a

criminal statute, it may invoke a principle known as the ‘rule of lenity’ when the statute is

open to more than one interpretation and the court is otherwise unable to determine

which interpretation was intended by the Legislature.” (emphasis added)). Here, I believe

the Court can determine, based on an analysis of the plain language, structure, and purposes

of the statute, which of the two competing interpretations was intended by the Legislature

and, therefore, the Court need not resort to the rule of lenity in this case.

       Chief Judge Barbera and Judge McDonald have authorized me to state that they join

in this opinion.




                                               3